DETAILED ACTION
Status of Claims
This is the first office action on the merits in response to the application filed on 09/18/2019.
Claims 1-18 are pending and have been examined.

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 09/18/2019 and 03/30/2020, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a detection module in claim 14
a memory module for detecting first time information in claim 14
a creation module for storing transactions in claim 14
a transmission module for creating the security-protected time information in claim 14
a communication module for receiving at least one security-protected item in claim 15, and
a configuration module for setting the clock in claim 15
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If an applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-18 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function. As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
Claims 1 and 14 recite “creating the security-protected time information by generating blocks of a blockchain or of a distributed database… a first duration is determined that indicates the delay with which the security-protected time information is inserted into the blockchain or the distributed database, wherein at least some of the transactions or additional transactions each comprise the first duration as fifth additional information.” What is unclear is the manner of creating the security-protected time information by generating blocks of a blockchain or a distributed database. The specification describes “‘Security-protected’ in the context of embodiments of the invention may be understood to mean for example protection that is provided in particular by way of a cryptographic method…. In other words, ‘security-protected’ in the context of embodiments of the invention may also be understood to mean in particular ‘cryptographically protected’ or ‘protected against manipulation’” (see paragraph [0026] of the publication). Does creating the security-protected time information mean storing any recorded time information associated with transactions in the blocks of a blockchain or a distributed database, or obtaining/generating different time information from a different time source? Is the security-protected time information different from the first time information and/or a first duration? If it is a different time information, what is the security-protected time information associated with or where does it come from? 
Claim 8 recites “wherein if a particular block of the blockchain or of the distributed database comprises a transaction containing first time information.” It is unclear whether first time information in the limitation is the same first time information recited in the claim 1.
Claim 9 recites “wherein a predefined time interval, a predefined time pattern or a trigger is in each case used to insert one of the security-protected items of time information in the form in each case of one of the transactions in a respective one of the blocks into the blockchain or into the distributed database.” There is insufficient antecedent basis for the phrase, “the security-protected items,” in this limitation.
Claim 10 recites “wherein the at least one computer synchronizes its local time information on the basis of security-protected time information from the blockchain or from the distributed database.” What is unclear is the manner of synchronizing the computer’s local time on the basis of security-protected time information. Furthermore, it is unclear whether security-protected time information in the limitation is the same security-protected time information recited in claim 1.
Claims 12 and 15 recite “receiving at least one security-protected item of time information as claimed in claim1, wherein the block of a blockchain or of a distributed database comprises a transaction that has the security-protected time information.” There is insufficient antecedent basis for the phrases, “the block” and “the security-protected time information,” in this limitation.
Claim 14 recites “a transmission module for transmitting security-protected time information.” It is unclear whether security-protected time information in the limitation is the same security-protected time information in “A timer for the computer-assisted transmission of security-protected time information.”
Claim 14 recites a creation module for creating the security-protected time information and a transmission module for transmitting security-protected time information. Claim 15 recites a configuration module for setting the clock on the basis of the security-protected time information. These limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “a creation module,” “a transmission module,” and “a configuration module,” without reciting sufficient structure to achieve the functions. Furthermore, the generic placeholders are not preceded by a structural modifier.
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 14-15 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed functions, and equivalents thereof. A review of the specification shows that the specification fails to clearly link or associate the disclosed structure, material, or acts to the claimed functions such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. If the applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, the applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this office action. If the applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claims 16-17 are rejected because they are the computer program products for performing the methods as claimed in the rejected claims 1 and 14, respectively.
Claim 18 is rejected because it is a provision device for the computer program product as claimed in the rejected claim 16.
Dependent claims 2-11 and 13 are rejected because they depend on the rejected independent claims 1 and 12, respectively.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 17 recites a computer program product for a creation device that is configured by way of the program commands to create the timer as claimed in claim 14. However, in light of claim amendments, this claim appears to merely repeat the limitations of claim 14, and therefor does not further limit the claim on which it depends. 
Claim 18 recites a provision device for the computer program product as claimed in claim 16, wherein the provision device stores and/or provides the computer program product.  However, in light of claim amendments, this claim appears to merely repeat the limitations of claim 16, and therefor does not further limit the claim on which it depends.
The applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter.
Claim 17 recites “A computer program product containing program commends for a creation device that is configured by way of the program commands so as to create the timer as claimed in claim 14.” Since a computer program is merely a set of instructions capable of being executed by a computer, the computer program itself is not a process or physical structural elements of the apparatus and the examiner therefore will treat a claim for a computer program, without the non-transitory computer-readable medium needed to realize the computer program’s functionality, as nonstatutory functional descriptive material. Claim 17 does not fall within any of the four categories of paten eligible subject matter. Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 9, 11, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (US 20210211468 A1) in view of Antonopoulos (“Mastering Bitcoin,’” December 2014).
Claims 1, 14, 16, 17, and 18:
Griffin discloses the following:
a.	recording first time information from one or more time sources. (See Fig. 2; paragraph [0044], “[t]he time stamp request circuit 124 submits the hash of the information data entry with a request to the TSA computing system 104 to generate a time stamp token. After submission of the request, the time stamp request circuit 124 receives a trusted time stamp token from the TSA computing system 104. The time stamp token may include the hash of the information data entry and the time the hash of the information data entry was received by the TSA computing system 104”; paragraph [0096], “[a]s shown in FIG. 7, the TSA computing system 104 is in communication with a plurality of time source entities, the International Time Authority, the National Measurement Institute, and a Master Clock.” )
b.	storing transactions, wherein the transactions comprise the first time information and first checksums for the first time information are calculated and the transactions comprise the first checksums. (See Figs. 2-3; paragraphs [0044]-[0045], “[t]he time stamp request circuit 124 submits the hash of the information data entry with a request to the TSA computing system 104 to generate a time stamp token. After submission of the request, the time stamp request circuit 124 receives a trusted time stamp token from the TSA computing system 104. The time stamp token may include the hash of the information data entry and the time the hash of the information data entry was received by the TSA computing system 104”; paragraphs [0061]-[0062], “[i]n some embodiments, the policies and practices are also time stamped [e.g., by receiving a trusted time stamp token from the TSA computing system 104 of FIG. 2]. At 304, the service policy is stored on [e.g., ‘published to’] the policy blockchain 113. One or more trusted time stamp tokens received at 302 may also be stored on the policy blockchain 113”; and paragraph [0096].)
c.	creating the security-protected time information by generating blocks of a blockchain or of a distributed database. (See Fig. 2; Fig. 7; paragraphs [0003]-[0004]; and paragraph [0097], “[t]he auditor computing system 108 examines the event blockchain 115 entries of Statement 1 and Statement 2 for compliance purposes and generates a compliance report as Block N. The auditor computing system 108 signs Block N, generates a hash, and transmits the hash to the TSA computing system 104. The TSA generates a third time stamp token [‘TST 3’] and transmits the information to the auditor computing system 108. The auditor computing system 108 binds the TST 3 to Block N and publishes the message to the event blockchain 115.”)
d.	wherein the blocks each comprise at least one of the transactions, and the blocks are chained to one another to form the blockchain. (See abstract; paragraphs [0003]-[0004], “The service policy is stored in the policy blockchain. The policy blockchain includes a plurality of blocks. A first of the plurality of blocks includes a first version of the service policy and a second of the plurality of blocks including an update to the first version of the service policy”; and paragraph [0016], “[a] blockchain includes multiple blocks, each containing data and a hash of the previous block, thereby linking the blocks in the blockchain.”)
e.	inserting the security-protected time information into the blockchain. (See Fig. 2; Fig. 7; and paragraph [0097], “[t]he auditor computing system 108 examines the event blockchain 115 entries of Statement 1 and Statement 2 for compliance purposes and generates a compliance report as Block N. The auditor computing system 108 signs Block N, generates a hash, and transmits the hash to the TSA computing system 104. The TSA generates a third time stamp token [‘TST 3’] and transmits the information to the auditor computing system 108. The auditor computing system 108 binds the TST 3 to Block N and publishes the message to the event blockchain 115.”)
f.	a computing system/device comprising a network interface and different circuits to perform functionalities. (See Fig. 2 and paragraphs [0033]-[0046].)
g.	non-transitory machine-readable media storing instructions. (See paragraph [0004].)
Griffin does not explicitly disclose the following:
a first duration is determined that indicates the delay with which the security-protected information is inserted into the blockchain or distributed database, wherein at least some of the transactions or additional transactions each comprise the first duration as fifth additional information.
Transmitting the blocks to at least one computer.
However, Antonopoulos discloses the following:
a.	a first duration is determined that indicates the delay with which a transaction is inserted into the blockchain, wherein at least some of the transactions or additional transactions each comprise the first duration as fifth additional information. (See page paragraphs 113-114, “Locktime defines the earliest time that a transaction can be added to the blockchain. It is set to zero in most transactions to indicate immediate execution. If locktime is nonzero and below 500 million, it is interpreted as a block height, meaning the transaction is not included in the blockchain prior to the specified block height.”)
b.	transmitting the blocks to at least one computer. (See page 183, “Jing’s node is listening for new blocks, propagated on the bitcoin network, as do all nodes,” and page 205, “As both miners discover a solution for their respective candidate blocks, they immediately broadcast their own ‘winning’ block to their immediate neighbors who begin propagating the block across the network.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Griffin, to incorporate with the teachings of Antonopoulos, and to determine the duration of delay with which the security-protected time information is added to the blockchain and included into transactions, as well as to transmit the blocks to at least one computer, so as to enable the system to track when the transaction with security-protected time information is inserted into the blockchain.

Claim 2:
Griffin in view of  Antonopoulos discloses the limitations shown above.
Griffin further discloses wherein the blocks are chained to one another by a cryptographic hash function. (See paragraph [0016].)

Claim 7:
Griffin in view of Antonopoulos discloses the limitations shown above.
Griffin discloses wherein the transactions of at least some of the blocks comprise at least the first time information and other information. (See paragraphs [0044]-[0045] and paragraphs [0096]-[0097].)
Antonopoulos discloses wherein the transactions of at least some of the blocks comprise at least the first duration, time, and other information. (See pages 44-47 and pages 113-114.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Griffin, to incorporate with the teachings of Antonopoulos, and to include the first duration  into transactions, so as to enable the system to track when the transaction with security-protected time information is inserted into the blockchain. 

Claim 9:
Griffin in view of Antonopoulos discloses the limitations shown above.
Griffin further discloses wherein a trigger is used to insert a security-protected time information in one of the transactions in a respective one or the blocks into the blockchain. (See Fig. 2; Fig. 7; and paragraphs [0096]-[0097].)

Claim 11:
Griffin in view of Antonopoulos discloses the limitations shown above.
Griffin further discloses wherein the security-protected time information is provided by one or more timers. (See paragraphs [0096]-[0097].)

Claims 3-6, 10, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (US 20210211468 A1) in view of Antonopoulos (“Mastering Bitcoin,’” December 2014), and further in view of MOROHOSHI et al. (EP 1043638 A2).
Claim 3:
Griffin in view of Antonopoulos discloses the limitations shown above.
Griffin discloses one or more time sources. (See paragraph [0096].)
Neither Griffin nor Antonopoulos discloses wherein the one or more time sources is/are a GPS time source and/or a Galileo time source and/or Glonass time source and/or Beidou time source and/or DCF77 time source and/or atomic clock time source and wherein at least some of the transactions or additional transactions preferably comprise first additional information about the time source.
However, MOROHOSHI discloses wherein the one or more time sources is/are a GPS time source and/or a Galileo time source and/or Glonass time source and/or Beidou time source and/or DCF77 time source and/or atomic clock time source and wherein at least some of the transactions or additional transactions preferably comprise additional information about the time source. (See Figs. 15-16; Fig. 20; paragraph [0002]; paragraphs [0039]-[0040]; and paragraph [0045].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Griffin and Antonopoulos, to incorporate with the teachings of MOROHOSHI, and to utilize different time sources and include a reference of the time source in the transactions, so as to track detail information about source of the time information.
Claim 3 recites “wherein the one or more time sources is/are a GPS time source and/or a Galileo time source and/or Glonass time source and/or Beidou time source and/or DCF77 time source and/or atomic clock time source.” This describes characteristics of the time sources. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claims. Therefore, this claim recites nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Claim 4:
Griffin in view of Antonopoulos discloses the limitations shown above.
Griffin discloses one or more time sources. (See paragraph [0096].)
Neither Griffin nor Antonopoulos discloses wherein at least some of the transactions or additional transactions each comprise second additional information that indicates a type of the time source.
However, MOROHOSHI discloses wherein at least some of the transactions or additional transactions each comprise additional information that indicates a type of the time source. (See Figs. 15-16; Fig. 20; paragraph [0002]; paragraphs [0039]-[0040]; and paragraph [0045].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Griffin and Antonopoulos, to incorporate with the teachings of MOROHOSHI, and to utilize different time sources and include a type of the time source in the transactions, so as to track detail information about source of the time information.

Claim 5:
Griffin in view of Antonopoulos discloses the limitations shown above.
Griffin discloses one or more time sources and security-protected time information. (See paragraphs [0096]-[0097].)
Neither Griffin nor Antonopoulos discloses wherein at least some of the transactions or additional transactions each comprise third additional information that indicates an accuracy of the security-protected time information.
However, MOROHOSHI discloses wherein at least some of the transactions or additional transactions each comprise additional information that indicates an accuracy of a time information. (See Figs. 15-16; Fig. 20; paragraph [0002]; paragraphs [0039]-[0040]; and paragraph [0045].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Griffin and Antonopoulos, to incorporate with the teachings of MOROHOSHI, and to utilize different time sources and include an accuracy of the time source in the transactions, so as to track detail information about source of the time information.

Claim 6:
Griffin in view of Antonopoulos discloses the limitations shown above.
Griffin discloses one or more time sources and security-protected time information. (See paragraphs [0096]-[0097].)
Neither Griffin nor Antonopoulos discloses wherein at least some of the transactions or additional transactions each comprise fourth additional information that indicates a time system of the security-protected time information.
However, MOROHOSHI discloses wherein at least some of the transactions or additional transactions each comprise additional information that indicates a time system of the time information. (See Figs. 15-16; Fig. 20; paragraph [0002]; paragraphs [0039]-[0040]; paragraph [0043]; and paragraph [0045].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Griffin and Antonopoulos, to incorporate with the teachings of MOROHOSHI, and to utilize different time sources and include a type of the time source in the transactions, so as to track detail information about source of the time information.

Claim 10:
Griffin in view of  Antonopoulos discloses the limitations shown above.
Griffin discloses storing the security-protected time information into a blockchain. (See paragraphs [0096]-[0097].)
Neither Griffin nor Antonopoulos discloses wherein the at least one computer synchronizes its local time information on the basis of security-protected time information from the blockchain or from the distributed database.
However, MOROHOSHI discloses wherein the at least one computer synchronizes its local time information on the basis of stored time information. (See Figs. 15-16; Fig. 20; paragraph [0002]; paragraphs [0019]-[0020].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Griffin and Antonopoulos, to incorporate with the teachings of MOROHOSHI, and to synchronize a computer’s local time on the basis of the security-protected time information, so as to boost the accuracy of the computer’s local time.

Claims 12 and 15:
Griffin discloses wherein the block of a blockchain comprises a transaction that has the security-protected information. (See Fig. 2; Fig. 7; and paragraphs [0096]-[0097], “[t]he auditor computing system 108 examines the event blockchain 115 entries of Statement 1 and Statement 2 for compliance purposes and generates a compliance report as Block N. The auditor computing system 108 signs Block N, generates a hash, and transmits the hash to the TSA computing system 104. The TSA generates a third time stamp token [‘TST 3’] and transmits the information to the auditor computing system 108. The auditor computing system 108 binds the TST 3 to Block N and publishes the message to the event blockchain 115.”)
Griffin further discloses a computing system/device comprising a network interface and different circuits to perform functionalities. (See Fig. 2 and paragraphs [0033]-[0046].)
Griffin does not explicitly disclose receiving at least one security-protected item of time information as claimed in claim 1, and setting the clock on the basis of the security-protected time information.
However, Antonopoulos discloses retrieving a transaction with time information from a blockchain. (See pages 44-47.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Griffin, to incorporate with the teachings of Antonopoulos, and to retrieve a transaction with the time information from a blockchain, so as to enable the system to obtain the generated and stored information from a blockchain.
The combination of Griffin and Antonopoulos discloses the claimed invention but does not explicitly disclose setting the clock on the basis of the security-protected time information.
MOROHOSHI discloses setting the clock on the basis of the received time information. (See Figs. 15-16; Fig. 20; paragraph [0002]; paragraphs [0014]-[0020], “[n]ext, the time difference between the received time data TD and the current time data stored in the first storage area 101 is calculated and a decision is then made as to whether the time difference is not less than or less than a predetermined value [step SA2]…. If the set operation is performed, then the current time data stored in the first storage area 101 is corrected [updated] based on the received time data TD [by writing the received time data TD into the first storage area 101] [step SA6]”.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Griffin and Antonopoulos, to incorporate with the teachings of MOROHOSHI, and to synchronize a computer’s local time on the basis of the security-protected time information, so as to boost the accuracy of the computer’s local time.

Claim 13:
Griffin in view of Antonopoulos and MOROHOSHI discloses the limitations shown above.
Antonopoulos discloses a first duration of a transaction. (See pages 113-114).
MOROHOSHI discloses wherein another time is additionally take into consideration when setting the clock. (See paragraphs [0060]-[0061].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Griffin and Antonopoulos, to incorporate with the teachings of MOROHOSHI, and to consider more time information when a computer’s local time is synchronized on the basis of the security-protected time information, so as to boost the accuracy of the computer’s local time.
Claim 13 recites “wherein a first duration of a transaction is additionally take into consideration when setting the clock.” This recites the intended use of a first duration. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP § 2103 I C).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (US 20210211468 A1) in view of Antonopoulos (“Mastering Bitcoin,’” December 2014), and further in view of Smola et al. (US 20170230266 A1).
Claim 8:
Griffin in view of  Antonopoulos discloses the limitations shown above.
Griffin discloses a plurality of blocks in a blockchain. (See paragraph [0016]).
Antonopoulos discloses the first duration in a transaction. (See pages 113-114).
Neither Griffin nor Antonopoulos discloses that a corresponding first duration for the particular block is interpolated and/or approximated from one or more blocks preceding the particular block and/or one or more blocks following the particular block.
However, Smola discloses interpolating data for a missing data point. (See paragraphs [0057]-[0058].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Griffin and Antonopoulos, to interpolate data for a missing data point, so as to ensure the completeness and consistency of the data information.

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
Han et al. (CN 102238719 A) disclose a method, a device, and a system for  time synchronization.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685